Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Benjamin Nise on February 4, 2022.

The application has been amended as follows:
In claim 40, line 7, add “wherein the reaction message is transmitted using a bus protocol that does not guarantee communication slots” to the end of the claim.
After amendment claim 40 will read as follows:
40.          (Currently Amended) A method of operating a slave device, the method comprising:
               receiving, by the slave device, a unicast message from a master device via a differential wiring bus; and
               when the unicast message includes a device identifier associated with the slave device:
                   encoding a reaction message, and
                               causing the reaction message to be transmitted to the master device via the differential wiring bus within a predetermined reaction interval, wherein the reaction message is transmitted using a bus protocol that does not guarantee communication slots.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Terminal Disclaimer filed 1/26/2022 has been approved and obviates the previous double patenting rejection.
Applicant’s amendments overcome the outstanding claim objections.
The amendments to claim 32 and as added herein to claim 40 overcome the rejection under 35 USC 102.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/GLENN A. AUVE/Primary Examiner, Art Unit 2186